DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received April 28, 2022 has been entered. Support for the Amendment is provided by the Applicant’s original disclosure, including ¶28-48.
	Claims 1, 3-6, 8-15, 17-20, and 22-43 are pending.
Response to Arguments
	The Applicant’s arguments received April 28, 2022 have been fully considered but are moot in view of the new grounds of rejection asserted below.
Election/Restrictions
Newly submitted claims 37-42 and 34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly claimed species of invention includes structural features that are distinct from the invention examined throughout prosecution, including inter alia, a third region, the first region and the second region each comprise a layered rock-salt crystal structure, the third region comprises a rock-salt crystal structure, a crystal orientation of the third region is substantially aligned with a crystal orientation of at least the part of the second region, the third region exists in the first region, and the second region exists in the first region. The claims examined throughout prosecution of the instant application each require that a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material, features not claimed by the new species of invention, while also requiring none of the noted features introduced by the new species claims. Additionally, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 37-42 and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
				Prior Art
(newly cited) Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166 (“TAGUCHI”) discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7).	
(previously cited) US2016/0006032 to Paulsen et al. (“PAULSEN”) discloses a lithium metal oxide powder for use as a cathode material in a rechargeable battery consisting of a core region and a surface layer region (abstract), the core comprising a lithium metal oxide comprising cobalt (abstract), the surface region comprising one or more metals which may include Mg and Al (abstract) covering the core and comprising a gradient like distribution of dopant metals that is greater in the surface layer region than in the core (abstract, ¶39). The surface layer may be 20 nm thick, and is typically between 20 nm to 200 nm thick (¶43) and the thickness of this layer may be adjusted based on desired properties where the thickness increases when the N-content (dopant metal content) increases, and the lower the particle size for a given amount of N, the thinner the surface layer (¶43). Too thick of a surface layer results in increased polarization and lower rate performance and is not desirable, while too thin of a layer provides poor shielding against electrolyte and is less efficient in preventing parasitic reactions (¶43). In one embodiment, Ti, Mg, and Al are present in the surface layer covering the core (¶53, Fig. 3). Dopant metals Al and Mg are added to the core by providing MgO and Al2O3 nanoparticles to core material particles, mixing, and heat treating the mixture (¶52-55).
(newly cited) US2018/0019464 to Xia et al. (“XIA”) discloses a lithium metal oxide powder for a cathode material in a rechargeable battery comprising a core and a surface layer region covering the core (abstract), the core comprising a lithium metal oxide including cobalt (abstract) and the surface region comprising one or more metals where the metals may comprise Al and Mg (abstract, ¶14, ¶49). The source of dopant metal for Al, may comprise Al2O3 nanopowders (¶49) and the source of dopant metal for Mg may comprise MgO, the dopant metal source being mixed with the core material powder and then subjected to heat treatment (¶50-52). Embodiments of XIA further comprise F in the surface layer region in addition to dopant metals (Fig. 1 illustrating F and Al concentration depth profile; ¶51), where F is added by mixing dopant metal modified core powder with a fluorine containing polymer followed by another heat treatment step (¶51-52). The cathode powders with surface layers that have both an Al and a F gradient in the surface layer have superior characteristics when used in Li-ion batteries; the existence of an Al gradient in the surface layer improves cycle stability when the cathode materials are charged to high voltage (4.35V or 4.4V); and the F gradient in the coating layer on the other hand may help to reduce the amount of soluble base and eventually improve the bulging properties of a cell (¶44).
(previously cited) US2012/0034516 to Koo et al. (“KOO”) discloses cathodes comprising positive electrode active materials based on lithium cobalt oxide doped with fluorine and that the cathodes may further comprise conductive additives that may comprise carbon materials such as graphite, carbon black, carbon nanotubes, and carbon fibers (abstract, ¶50).
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the maximum peak of the fluorine are positioned closer to the surface …” which should recite “the maximum peak of the fluorine is positioned closer to the surface …” (emphasis added). Appropriate correction is required.
	Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. 
	Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. 
	Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20.
	Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. 
	When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 43 recites in part “a concentration of the magnesium is 1/5 or more of a maximum peak …” rendering the claim indefinite because it is not clear if “ a maximum peak” claimed is a maximum peak of magnesium concentration in the concentration-depth profile of the Mg in the active material, or, if the maximum peak is the maximum observed XPS peak in an XPS depth profile of the active material. Clarification of the claim language is respectfully required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 13-15, 17-20, 22-33, 35, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032 to Paulsen et al. in view of US2018/0019464 to Xia et al.

	Both PAULSEN and XIA (i) comprise lithium metal oxide cathode active material particles having a core region and a surface layer region covering the core, (ii) comprise an Al enriched nano surface region that comprises a concentration gradient of Al that is greater in the surface region than the core, (iii) comprise core metal oxide particles modified by mixing nanoparticles of the surface layer enriching metal such as Al2O3 nanopowder followed by heat treatment, and (iv) may comprise Mg in the surface layer region which may be added to the core material by the addition of MgO particles followed by heat treatment (each as cited above in the prior art section).
	Regarding Claim 1, PAULSEN discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material (abstract), wherein the positive electrode active material comprises a first region and a second region covering at least a part of the first region (abstract, core material first region covered by surface layer second region); wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt in the first region (abstract), wherein the positive electrode active material comprises aluminum and magnesium (abstract, Fig. 3; ¶52 at least one dopant selected from the group consisting of Al, Mg, Fe, Cu, Ti and others; ¶53 in an embodiment Ti, Al, and Mg are preferred dopants for the surface layer region; ¶74-75 MgO, Al2O3, and TiO2 are added to the composite oxide core powder and then heat treated to introduce a surface layer having Mg, Al, and Ti gradients); and wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as shown by the embodiment of Fig. 3).
	PAULSEN further discloses that the concentration-depth distribution from the surface of the active material particles exhibit a gradual concentration gradient like profile (Fig. 3, abstract, ¶86-94). This characteristic was determined by PAULSEN utilizing XPS depth profiling for working examples of embodiments of PAULSEN. Fig. 3 illustrates a maximum Mg concentration at the surface similarly to Fig. 4, while Fig. 3 shows a maximum Al concentration at the surface and Fig. 4 shows a maximum Al concentration slightly below the surface which then decreases gradually along the depth of the particle towards the core. 
	Instant Claim 1 requires “wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material.” Embodiments of PAULSEN expressly illustrate a maximum Mg peak (and associated concentration of Mg in the depth profile) at the surface which is within the claimed range of “to a depth of 3 nm.” In addition, embodiments of PAULSEN expressly illustrate a maximum Al peak (and associated Al concentration) at a depth of 0 nm or slightly below the surface which overlaps the range claimed of 0.5 nm or more and 20 nm or less. 
	Furthermore, as discussed above that PAULSEN discloses the surface layer thickness may be as thin as 20 nm which would necessarily require a peak concentration of Al at a depth of less than 20 nm  - within the claimed range.
	XIA also illustrates an Al peak concentration at a depth of around 7 nm as shown by Fig. 1.
	Because the scope of the disclosure of PAULSEN encompasses the claimed structure, and the disclosed range of Mg and Al maximum peak depth overlaps that claimed, the claimed features “wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material,” are obvious in view of PAULSEN. One of ordinary skill in the art reading PAULSEN would understand this claimed structure to be within the scope of PAULSEN because (1) PAULSEN’s working examples of Fig. 3 and 4 encompass the claimed subject matter illustrating both Mg and Al gradients having a maximum concentration at or near the surface, and (2) PAULSEN more generally describes a surface region with Mg and Al concentration gradients where the surface region may be as thin as 20 nm necessitating maximum Al concentration peaks within the claimed range, while PAULSEN also illustrates maximum Mg concentration peaks located at the surface (Fig. 3-4). In addition, with respect to the claimed Al maximum peak location, this claim language is further obvious in view of XIA working example of Fig. 1 which expressly illustrates a subsurface maximum Al concentration within the claimed depth range further motivating one of ordinary skill in the art reading PAULSEN in view of XIA to utilize the claimed configuration in order to employ a workable range of Al maximum concentration peak location consistent with the invention of PAULSEN and the Al surface enrichment benefits obtained by each of XIA and PAULSEN.
	PAULSEN does not disclose (1) fluorine in the second region; and (2) a conductive additive in the positive electrode. However, XIA discloses these claimed features and it would have been obvious for one of ordinary skill in the art to have modified PAULSEN to arrive at the claimed invention for the reasons set forth below.
	XIA discloses a positive electrode active material having a lithium metal oxide core containing Co, and a surface layer region covering the core, the surface layer region comprising Al, Mg similarly to PAULSEN (abstract, ¶46). In addition, the surface layer of XIA comprises F (abstract, Fig. 1 illustrating Al and F concentration depth distribution profiles, and ¶46 disclosing the dopant metal of the surface layer may comprise one or more of Ca, Mg, Al, Ti, and other metals; Claim 24 the surface layer further comprises one or more of MgO and other metal oxides such as TiO2).
	Embodiments of XIA further comprise F in the surface layer region in addition to dopant metals (Fig. 1 illustrating F and Al concentration depth profile; ¶51). Similarly to PAULSEN, XIA adds the surface layer dopant metals to the core material by the addition of metal oxides such as MgO and Al2O3 followed by heat treatment. XIA then provides F to the surface region layer by mixing dopant metal modified core powder with a fluorine containing polymer followed by another heat treatment step (¶51-52). 
	The cathode powders with surface layers that have both an Al and a F gradient in the surface layer have superior characteristics when used in Li-ion batteries; the existence of an Al gradient in the surface layer improves cycle stability when the cathode materials are charged to high voltage (4.35V or 4.4V); and the F gradient in the coating layer on the other hand may help to reduce the amount of soluble base and eventually improve the bulging properties of a cell (XIA ¶44).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified PAULSEN to comprise fluorine in the second region as taught by XIA. The motivation for doing so would have been to reduce the amount of soluble base existing on the surface to effectively inhibit bulging of the cell during cycling as expressly taught by XIA as a benefit that applies to lithium metal oxide core particles having an Al enriched surface with a surface to core concentration gradient which may also contain Mg in the surface region. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in achieving this structure when reading PAULSEN in view of XIA given the close similarity in structure of the active material particles and the close similarity in synthesis methods utilized by both XIA and PAULSEN for the metal enriched surface layer active material particles.
	With respect to the claimed conductive additive, XIA further discloses that conductive carbon may be added to the cathode materials in order to increase conductivity (¶57).
	Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified PAULSEN to comprise a conductive additive such as carbon black as taught by XIA. The motivation for doing so would have been to improve the conductivity of the electrode as taught by XIA.
	Regarding Claim 3, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, 
	While PAULSEN is silent with respect to a distribution of F, XIA further discloses wherein a distribution of the fluorine comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as shown by Fig. 1).
	Before the effective filing date of the claimed invention, it would have been further obvious to have provided the F to the surface of PAULSEN such that a distribution of F comprises a region closer to the surface of the positive electrode active material than a distribution of the aluminum as taught expressly by embodiments of XIA. The motivation for doing so would have been to provide F using the method of PAULSEN to inhibit surface defect formation and associated gas generation and cell swelling during cycling by using a F surface distribution known to be effective in doing so.  One of ordinary skill in the art would have had a reasonable expectation in success given the similarity in structure and methods taught by XIA and PAULSEN, and the simplicity of adding F to an Al surface modified composite oxide particle with the method of XIA.
	Regarding Claim 4, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, PAULSEN further discloses embodiments wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (as shown by Fig. 3 and Fig. 4).  
	Regarding Claim 5, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, PAULSEN further discloses embodiments wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (Fig. 3-Fig. 4). 
	PAULSEN does not disclose a F distribution and accordingly does not disclose the claimed feature wherein a maximum peak of the fluorine is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum.  However, XIA’s F and metal modified surface region comprises a maximum peak of F closer to the surface of the positive electrode active material than a maximum peak of the aluminum (embodiment of Fig. 1). Accordingly, modifying PAULSEN to comprise the F modified surface taught by XIA as asserted above with respect to Claim 1 results in the claimed invention wherein both Mg and F maximum peaks are positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum.
	Regarding Claim 6, modifying PAULSEN in view of XIA as asserted above with respect to claims 1-5 results in the structure of Claim 6, rendering Claim 6 obvious including the claimed lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region and a second region covering at least a part of the first region; wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt in the first region, wherein the positive electrode active material comprises aluminum, magnesium, and fluorine in the second region, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium and a maximum peak of the fluorine exist in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material, wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.  
	XIA teaches the maximum concentration of F is at the surface and thus teaches a maximum peak of F in the claimed location of existing “in a region from a surface of the positive electrode active material to a depth of 3 nm.” Accordingly, one of ordinary skill in the art reading XIA would have been motivated to modify PAULSEN to comprise the F distributions taught by XIA, including wherein the maximum peak of F is at the surface and thus meeting the claimed configuration wherein the maximum F peak is “in a region from a surface of the positive electrode active material to a depth of 3 nm.”
	Regarding Claim 8, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, wherein a distribution of the fluorine comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.  Modifying the active material of PAULSEN to further comprise a surface F distribution as taught by XIA results in the claimed structure because XIA teaches the F distribution comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
	Regarding Claim 9, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (as shown by PAULSEN Fig. 3-4).  
	Regarding Claim 10, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, wherein the maximum peak of the magnesium and the maximum peak of the fluorine are positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum as results when modifying PAULSEN to comprise the F distribution taught by XIA.  
	Regarding Claim 13, PAULSEN and XIA are relied upon as above with respect to Claims 1 and 4, which addresses and renders obvious each of the claimed limitations of Claim 13, including lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region and a second region covering at least a part of the first region; wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt in the first region, wherein the positive electrode active material comprises aluminum, magnesium, and fluorine in the second region, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material, and wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum. 
	Regarding Claim 14, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN discloses wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as shown by embodiments of PAULSEN Fig. 3 and Fig. 4).  
	Regarding Claim 15, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN discloses wherein a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as shown by embodiments of PAULSEN Fig. 3 and Fig. 4 and as modified in view of XIA).
	Regarding Claim 17, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and modifying PAULSEN in view of XIA as asserted above results in the claimed structure wherein a maximum peak of the fluorine is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (as shown by XIA Fig. 1).  
	Regarding Claim 18, PAULSEN and XIA are relied upon as above with respect to Claims 6 and 9 which address and renders obvious each and every limitation of instant Claim 18, including a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region and a second region covering at least a part of the first region; wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt in the first region, wherein the positive electrode active material comprises aluminum, magnesium, and fluorine in the second region, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium and a maximum peak of the fluorine exist in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material, and wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of a concentration of the aluminum. 
	Regarding Claim 19, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (PAULSEN Fig. 3-4 and as discussed above with respect to Claim 1).  
	Regarding Claim 20, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses wherein a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as discussed above with respect to Claim 13).  
	Regarding Claim 22, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, XIA further discloses wherein the maximum peak of the fluorine is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum is, and modifying PAULSEN in view of XIA as asserted above accordingly results in the claimed invention.  
	Regarding Claim 23, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and the surface is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry as claimed.
	Regarding Claim 24, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and the surface of the positive electrode active material is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry as claimed.
	Regarding Claim 25, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and the surface of the positive electrode active material is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry.  
	Regarding Claim 26, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and the surface of the positive electrode active material is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry as claimed.  
	Regarding Claim 27, PAULSEN and XIA are relied upon as above with respect to Claims 1, 3-6, 8-15, and 17-20 which addresses each and every limitation of Claim 27, including a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region and a second region covering at least a part of the first region; wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt in the first region, wherein the positive electrode active material comprises aluminum, magnesium, and fluorine in the second region, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium and a maximum peak of the fluorine exist in a region from a surface of the positive electrode active material to a depth of 3 nm, and wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less from the surface of the positive electrode active material.  
	Regarding Claim 28, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as discussed above with respect to Claim 6).  
	Regarding Claim 29, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, wherein a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum (as discussed above with respect to Claims 13 and 20).  
	Regarding Claim 30, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (as discussed above with respect to Claim 18).  
	Regarding Claim 31, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, wherein the maximum peak of the magnesium and the maximum peak of the fluorine are positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum (as discussed above with respect to Claim 10).  
	Regarding Claim 32, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, and the surface of the positive electrode active material is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry.  
	Regarding Claim 33, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, and PAULSEN discloses wherein the second region comprises a region where a concentration of the magnesium is 1/5 or more of a maximum peak of the magnesium (PAULSEN Fig. 3 illustrates a Mg content of 1/5 or more in a region within the surface layer “second region” such as the data points at 2 and 3.5 atomic percent and the region between here and the maximum concentration of 12 atomic percent), and wherein a thickness of the region is less than 50 nm (the second region of PAULSEN may be 20 nm thin and contains the distribution of Mg therein).  
	Regarding Claim 35, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 27, and PAULSEN discloses wherein the distribution of the aluminum and the distribution of the magnesium comprises a region overlapping with each other (as shown by PAULSEN Fig. 3 and Fig. 4).  
	Regarding Claim 36, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 35, and the region is fully capable of being identified based on line analysis of energy dispersive X-ray spectrometry.  
	Regarding Claim 43, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein the second region comprises a region where a concentration of the magnesium is 1/5 or more of a maximum peak of the magnesium (PAULSEN Fig. 3 illustrates a Mg content of 1/5 or more in a region within the surface layer “second region” such as the data points at 2 and 3.5 atomic percent and the region between here and the maximum concentration of 12 atomic percent).
	PAULSEN’s Figure 3 illustrates an embodiment where the surface concentration of Mg is about 12 atomic %, and the next subsurface measurement is about 3.5 atomic % which is within the claimed range of 1/5 or more of a maximum peak of the Mg.
	 Thus one of ordinary skill in the art reading PAULSEN would understand the region within 5 nm of the surface of PAULSEN to necessarily include a region where a concentration of the magnesium is 1/5 or more of a maximum peak of the magnesium because the maximum Mg concentration peak in the Mg concentration-depth profile of PAULSEN is at the surface and comprises a gradient as shown by Figures 3 and 4, and thus a region near the maximum peak and within 5 nm of the surface necessarily will comprise a region having a concentration of the magnesium 1/5 or more of a maximum peak (such as any value in the claimed range including more than 20% to 99.9% of the maximum peak) because of the gradual change in concentration from the maximum at or near the surface to the core.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032 to Paulsen et al. in view of US2018/0019464 to Xia et al. and US2012/0034516 to Koo et al.

	Regarding Claims 11 and 12, PAULSEN and XIA are relied upon as above with respect to the lithium-ion secondary battery according to Claims 1 and 6, and PAULSEN is silent with respect to a conductive additive comprising a carbon fiber in the positive electrode as required by instant Claims 11 and 12.
	KOO discloses cathodes comprising positive electrode active materials based on lithium cobalt oxide doped with fluorine and that the cathodes may further comprise conductive additives that may comprise carbon materials such as graphite, carbon black, carbon nanotubes, and carbon fibers (abstract, ¶50).
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified PAULSEN to comprise carbon fiber as the conductive additive in the cathode material. The motivation for doing so would have been to use a material known to be suitable for improving conductivity of cathodes as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729